Citation Nr: 1442649	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-45 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, and, if so, whether service connection for a back disorder is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for myositis of the dorsolumbar paravertebral muscles.  His claim for service connection for a back disorder characterized as lumbar strain, degenerative disc disease L3-L4, herniated discs L4-L5-S1, and right sciatica claimed as back injury status-post vehicle accident, was also denied.

In December 2010, the Veteran testified at a Decision Review Officer (DRO) hearing.  However, the audio recording of this hearing was damaged and a complete hearing transcript could not be made.  As such, the Veteran again testified at a DRO hearing in February 2012; a hearing transcript has been associated with the record.

In January 2014, the Board remanded the instant matter, which were then characterized as two separate claims for service connection for a lumbar spine disorder and myositis of the dorsolumbar paravertebral muscles.  In this regard, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders, as a supplemental statement of the case was issued that considered the Veteran's February 2012 hearing testimony, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board recognizes that the Veteran has claimed entitlement to service connection for a back injury status-post vehicle accident.  In this regard, the AOJ had previously denied his claim for entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, in an April 1980 rating decision, which was issued in May 1980.  In the March 2010 rating decision, the AOJ separately adjudicated the Veteran's claim for service connection for a back disorder as an original claim and his claim for service connection for myositis of the dorsolumbar paravertebral muscles as a claim to reopen.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2013).

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms 

of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after  there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a back disorder, which includes consideration of all diagnosed back disorders.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The Board's determination as to the petition to reopen a claim for service connection for a back condition is set forth below.  The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final decision decided in April 1980 and issued in May 1980, the RO denied the Veteran's claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles.

2.  Evidence added to the record since the last final denial in May 1980 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles.


CONCLUSIONS OF LAW

1.  The May 1980 decision that denied the Veteran's claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for a back condition in July 1979.  In an April 1980 decision, the RO considered the Veteran's service treatment records and an October 1979 VA examination.  The RO noted that the Veteran's service treatment records revealed an auto accident in 1978 and a truck turning over with the passengers falling on the Veteran's left leg in July 1979.  It was further observed that a history of a back injury was noted by the Veteran at separation with the examiner stating that the leg and back conditions were resolving.  The RO found that there was no evidence of a severe back injury recorded.  The RO also noted the current findings referable to the Veteran's back as observed at the October 1979 VA examination.  Ultimately, the RO concluded that the Veteran's back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, was not incurred in or aggravated by service.

In May 1980, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back condition was received until October 2009, when VA received his application to reopen such claim. Therefore, the May 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back condition was received prior to the expiration of the appeal period stemming from the May 1980 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 1980 decision consists of various VA treatment records, various private treatment records, and a January 2010 VA spine examination report.  Additionally, the Veteran offered testimony at a February 2012 DRO hearing.  In this regard, he described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the January 2010 VA examination report, the Board finds that the evidence received since the May 1980 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, was previously denied as a relationship between such disability and service was not shown.  The January 2010 VA opinion addresses the etiology of the Veteran's claimed back condition and, as such, offers a more complete view of the disability.   Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back condition, diagnosed as myositis of the dorsolumbar paravertebral muscles, is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a back disorder so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has alleged that he injured his back during service when camping equipment fell onto him.  He has also alleged suffering from a lower back strain following a motor vehicle accident in 1978.  Service treatment records do not reflect a specific lumbar spine injury, but do note that the Veteran was involved in a motor vehicle accident in March 1978.  In addition, he reported having back problems secondary to an unspecified accident and that he was recovering in an August 1979 Report of Medical History.  In a January 2010 opinion, a VA physician found that the Veteran's current lower back condition "seemed" to be related to a post-service employment related back injury and noted that the Veteran referred to no back problems since service discharge until this employment-related back injury in 2007.  

However, the Board finds that the January 2010 VA examination is inadequate to decide the case.  First, this opinion was speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, although the examiner suggested that the Veteran had not complained of lumbar spine problems from service discharge until the 2007 employment-related back injury, a review of the VA treatment records reveals that he had complained of a history of low back pain in September 1988 with an assessment of musculoskeletal pain.  A December 1981 VA treatment note also reflected his complaints of back pain.  Therefore, the opinion was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  As there is no adequate etiological opinion of record, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his back disorder.

Finally, the Board notes that the Veteran reported that he had received private treatment for his lumbar spine disorder in the 1990s and that he received private treatment from a different provider during his February 2012 hearing.  Such records are not contained in the record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder and to submit any treatment records or statements addressing the nature and etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who had treated him for his back disorder since service and to submit any additional statements addressing the nature and etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's lumbar spine.  The examiner should identify all such disorders that have been present at any time since October 2009.

b)  For each diagnosed back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the March 1978 motor vehicle accident and/or when the camping equipment purportedly fell onto his back.

The examiner should also address the impact, if any, of the Veteran's July 2006 complaints of sustaining a back injury after picking up clothes off the floor and/or his April 2008 employment-related back injury.

c)  If arthritis is diagnosed, did such manifest to within one year of the Veteran's discharge from honorable active duty service (i.e., August 1979)?  If so, what were the manifestations?

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his back disorder and continuity of symptomatology, as well as the medical records, to include complaints of back pain in December 1981 and of a history of low back pain with an assessment of musculoskeletal pain in September 1988.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


